The opinion of the Court was drawn up by
Weston C. J.
We are of opinion, that neither of the errors relied upon have been well assigned. If the pauper was likely to become chargeable to the town complaining, by falling into distress there, they were bound to relieve him, under the act for the relief of the poor, stat. of 1821, c. 122, <§>11, notwithstanding a place may have been provided for his support, in the town where he had his settlement. And to be relieved from this liability, the remedy here pursued is given.
If at the time of the trial, his removal had already been effected, so that a warrant for that purpose was no longer necessary, the *338complaint might however be prosecuted for the expenses incurred, as it may under the sixteenth section, where the pauper has actually deceased. The third error assigned is removed by the amendment, which in our judgment it was competent for the justice to allow. The complaint is a civil remedy, not a criminal prosecution. As to the omission to cite the pauper to appear, it was not to the prejudice of the plaintiffs in error. The pauper alone could avail himself of this error, as was directly decided in Shirley v. Lunenburgh, 11 Mass. R. 379. In regard to the proceedings under consideration, our statute is a transcript of that of Massachusetts, existing at the time of our separation.

Judgment affirmed.